KRUEGER, Judge.
Appellant was eonvicted under Article 525 of the Penal Code for having solicited and procured a female to visit a male person at a particular house for the purpose of having sexual intercourse, and his punishment was assessed at a fine of $50 and confinement in the county jail for one month.
The complaint and information appear to be in regular form. The record is befort us without a statement of facts or bills of exception. Hence no question is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.